FILED
                             NOT FOR PUBLICATION                            JUL 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEEVAN KUMAR,                                    No. 08-74135

               Petitioner,                       Agency No. A097-102-281

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Jeevan Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378
F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding where

Kumar provided inconsistent testimony regarding whether he had contact with

police during the 12-month period between June 1999 and June 2000. See Singh v.

Gonzales, 439 F.3d 1100, 1108 (9th Cir. 2006). Additionally, the adverse

credibility finding is supported by the IJ’s negative assessment of Kumar’s

demeanor due to non-responsive answers and long pauses in his testimony. See

Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (“special deference” given

to credibility determinations that are based on demeanor). In the absence of

credible testimony, Kumar’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Kumar’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156–57.

      PETITION FOR REVIEW DENIED.




                                         2                                     08-74135